                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Rufus J. Anderson,                      )        Case No. 6:19-cv-00859-DCC-JDA
                                        )
                    Plaintiff,          )
                                        )
v.                                      )                   ORDER
                                        )
Greenville Health System and J.A. Piper )
Roofing Co.,                            )
                                        )
                    Defendants.         )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging a claim for

retaliation and employment discrimination under 42 U.S.C. § 5000(e). ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter

was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”). On March 27, 2019, the

Magistrate Judge issued a Report recommending that Plaintiff’s motion to proceed in

forma pauperis be denied and Plaintiff be given 21 days to pay the full filing fee. ECF No.

9. Plaintiff filed objections to the Report. ECF No. 13.

        The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       In his objections, Plaintiff refers to expenses and debts that he did not list on his

motion to proceed in forma pauperis. ECF No. 11. Accordingly, the Court sent Plaintiff

a long-form motion to proceed in forma pauperis for completion. Upon review of the long

form motion, it appears that Plaintiff has listed additional expenses as well as a reduction

in the available funds in his bank account. Accordingly, based on the supplemental

information provided by Plaintiff, the Court respectfully declines to adopt the Magistrate

Judge’s Report. Plaintiff’s motion to proceed in forma pauperis [17] is GRANTED and

this action is recommitted to the Magistrate Judge for further evaluation.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
July 2, 2019
Spartanburg, South Carolina
